DETAILED ACTION
This action is response to application number 16/546,828, amendment and remarks, dated on 01/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 22 and 26 objection withdrawn by applicant amendment. 
Claims 1-46 pending.
Claim 17 limitations, interpretation 35 U.S.C. 112(f) verified.
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant in page 18 of remarks argues that “Contrary to the assertion set forth in the office action, there is no teaching or suggestion in Viorel to produce a first signal whose magnitude varies depending on a magnitude of wireless energy of a portion of the received wireless communications including the first repetitive pattern; and control transmission of wireless communications from the wireless station in the network environment depending on a magnitude of the first signal.”.
Viorel in ¶20 discloses “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT). LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as 
Viorel in ¶32 and in regard to Fig. 3 instances of preamble transmissions by Wi-Fi and NR-U discloses “Timeline 310 shows each subframe 302 divided into eight slots 312, where gNB and NR-U UE may initiate transmission in an unoccupied symbol, based upon rules indicated below. A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to produce a first signal as taught by Viorel’ method in order to control channel access by UE.
Furthermore, Nilsson in ¶35-¶36 discloses “If a Wi-Fi preamble is not detected, however, then an autocorrelation of the received signal is performed, as shown at block 315. Details of an example autocorrelation procedure are provided below. The output of the autocorrelation is analyzed, as shown at block 320, to determine whether peaks are found, indicating that an OFDM symbol of a known duration has been detected. This may include, for example, determining that the peaks are separated by a duration that corresponds to a known duration for an OFDM symbol for a particular type of transmission, e.g., a transmission according to the LTE subframe structure. This determination that the peaks are separated by an appropriate duration may be implicit in the design of the autocorrelation process itself, as will be seen when the autocorrelation process is discussed in more detail below If no peaks are found (no peaks are detected above the threshold), then energy detection may be performed to determine whether the channel is occupied by a transmission of an unknown type, using techniques that are conventional to Wi-Fi devices. This is shown at block 325. On the other hand, if peaks are detected, then the process continues with the determination of whether the peaks meet one or more amplitude criteria, e.g., whether they are above a predetermined threshold value. This is shown at block 330. If not, then it is assumed that the signal is of an unknown type, as shown at block 335; the energy detection process shown in block 325 may then be used”.
In other words, Nilsson’s method compares the signal peaks with the threshold and if the peaks are above the threshold to determine the timing of the OFDM symbol within the subframe (produce a first signal whose magnitude varies depending on a magnitude of wireless energy of a portion of the received wireless communications including the first repetitive pattern) in order to control transmission of wireless communication.
Claim Objections
Claims 26 and 35 objected to because of the following informalities; Claim 26, recited “the first pattern” instead of “the first repetitive pattern”. Claim 35, recited “the repetitive pattern” instead of “the first repetitive pattern”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-46 rejected under 35 U.S.C. 103 as being unpatentable over Viorel et al. (US 2020/0120710 A1) in view of Nilsson et al. (US. 2020/0084635 A1).

Claim 1, Viorel discloses a method comprising:
at a wireless station (NR-U UE; Fig. 2, el. 202) in a network environment (Fig. 2):
monitoring (sensing) for presence of a repetitive pattern (NR-U preamble, Wi-Fi preamble or cyclic prefix (¶37)) in received wireless communications (“To make the most use of the common Wi-Fi preamble, it would be useful for an NR-U device to understand whether the received preamble originated from an NR-U node or from a Wi-Fi node. An NR-U device may use this information to enter a sleep mode (or Discontinued Receive mode--DRx) to save power when the received preamble is from a Wi-Fi node, during the COT as signaled by the preamble transmitted by the Wi-Fi node taking over the air interface, when the NR-U device is sensing the channel for transmission. The NR-U device may also use this information to stop the reception during the advertised COT to save power when the transmission is from a Wi-Fi node, and to enter the sleep (DRx) mode when the transmission is from another NR-U node assigned to a different coexistent NR-U network and not intended for the NR-U device sensing the channel”; ¶28; ¶20; monitoring presence of a repetitive pattern (preamble) of protocols; 802.11a, 802.11ax or a new NR specific protocols; “A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx”; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax protocols; ¶33);
based on the monitoring, detecting multiple instances of the first repetitive pattern in the received wireless communications (Fig. 3 shows the NR-U device detecting Wi-Fi multiple instances of the first repetitive pattern, Wi-Fi instances els. 352, 354-356, 358, 360, 362, and the gNB/NR-U node multiple instances of the repetitive pattern, els. 332, 334; “As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36);
producing a first signal whose magnitude varies depending on a magnitude of wireless energy of a portion of the received wireless communications including the repetitive pattern (producing a signal in regard to energy detection and preamble detection; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT). LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access, since the preamble may include control signaling (transmitted by a known source) that provides useful information about transmitting and receiving entities in addition to information of the signal being transmitted (e.g., burst information)”; ¶20); and
controlling transmission of wireless communications from the wireless station (NR-U UE; Fig. 2, el. 202) in the network environment depending on a magnitude of the first signal (controlling the NR-U UE transmission; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36).
Viorel does not explicitly disclose producing a first signal. However Viorel in ¶20 discloses “LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to produce a first signal as taught by Viorel’ method in order to control channel access by UE.
Furthermore, Nilsson in the same field of endeavor, shared usage of the unlicensed band by Wi-Fi and 5G NR and using Listen Before Talk (¶4) in ¶35-¶36 discloses “If a Wi-Fi preamble is not detected, however, then an autocorrelation of the received signal is performed, as shown at block 315. Details of an example autocorrelation procedure are provided below. The output of the autocorrelation is analyzed, as shown at block 320, to determine whether peaks are found, indicating that an OFDM symbol of a known duration has been detected. This may include, for example, determining that the peaks are separated by a duration that corresponds to a known duration for an OFDM symbol for a particular type of transmission, e.g., a transmission according to the LTE subframe structure. This determination that the peaks are separated by an appropriate duration may be implicit in the design of the autocorrelation process itself, as will be seen when the autocorrelation process is discussed in more detail below If no peaks are found (no peaks are detected above the threshold), then energy detection may be performed to determine whether the channel is occupied by a transmission of an unknown type, using techniques that are conventional to Wi-Fi devices. This is shown at block 325. On the other hand, if peaks are detected, then the process continues with the determination of whether the peaks meet one or more amplitude criteria, e.g., whether they are above a predetermined threshold value. This is shown at block 330. If not, then it is assumed that the signal is of an unknown type, as shown at block 335; the energy detection process shown in block 325 may then be used”.
In other words, the method disclosed by Nilsson produces a signal whose magnitude varies (producing signal with peaks that it’s peaks are higher or lower than the threshold value) depending on a magnitude of wireless energy of a portion of the received wireless communications including the repetitive pattern (preambles, cyclic prefix (¶37; ¶38)) of the communication protocols such as 802.11 variants (802.11a, 802.11n. 802.11ac or 802.11ax; ¶4). The Nilsson’s method compares the signal peaks with the threshold and if the peaks are above the threshold to determine the timing of the OFDM symbol within the subframe (¶37) in order to control transmission of wireless communication (“Once the subframe timing is identified, e.g., when the starting position of the subframe is known, then this information can be exploited to regulate sleep mode. This is shown at block 345. Once the transmission of an LAA subframe (such as an LTE LAA subframe) in the unlicensed frequency band has been identified, and its timing known, the device can make assumptions about the expected duration of the transmission, and use those assumptions to drive its sleep behavior, i.e., to turn off certain radio circuitry intermittently, to save power”; ¶40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to produce a first signal as taught by Nilsson to modify Viorel’s method in order to determine timing of an OFDM signal and detecting subframe timing of an OFDM signal (abstract; title) and control transmission of the wireless communications.

Claims 2, 18, Viorel in view of Nilsson discloses wherein controlling the transmission of wireless communications from the wireless station includes:
comparing the first signal to a first threshold value (Viorel; comparing to a detection threshold and sensitivity level; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28); and 
preventing transmission of the wireless communications from the wireless station in response to detecting that the magnitude of the first signal is greater than the first threshold value (Viorel; based on NR-U UE threshold value setting (¶28) controlling transmission from NR-U UE; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36).

Claims 3, 19, Viorel in view of Nilsson discloses receiving timing attributes indicating a time difference value in which to monitor for presence of the repetitive pattern (preamble or cyclic prefix) in the received wireless communications (Viorel; receiving preambles of NR-U and Wi-Fi protocols in determining channel occupancy time (COT) of the NR-U and Wi-Fi protocol (abstract) and enabling coexistence of NR-U and Wi-Fi protocols according to Fig. 3; a time difference in monitoring repetitive pattern occurs when air interface detects interference and channel occupancy; “An assisted random-access procedure allows band sharing between New Radio Unlicensed (NR-U) and Wi-Fi to improve coexistence of NR-U and Wi-Fi in shared unlicenced bands (e.g., below 7 GHz). To connect to an NR-U network, NR-U User Equipment (UE) receives and decodes an NR-U preamble of an NR-U wireless transmission to determine NR-U channel occupancy time (COT). The NR-U UE detects Wi-Fi wireless transmissions and decodes a Wi-Fi preamble to determine Wi-Fi COT. A random access (RA) opportunity is acquired based upon the NR-U wireless transmission and the NR-U COT. When the RA opportunity is not during the Wi-Fi COT, a PRACh message is transmitted from the NR-U UE to a NR-U base station (gNB) to allow the NR-U UE to join the NR-U network. NR-U transmissions may include an NR-U common preamble that may be decoded by existing Wi-Fi devices to avoid collisions with NR-U wireless transmissions”; abstract); and
Based on timing attributes, detecting a first instance of the first repetitive pattern (preamble or cyclic prefix) delayed by the time difference value with respect to a second instance of the first repetitive pattern (preamble or cyclic prefix) in the received wireless communications (Viorel; delayed and waited by the time difference value for cleared channel opportunity and the respective channel occupancy times (COTs);  Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36; Nilsson; ¶12).

Claims 4, 20, Viorel in view of Nilsson discloses identifying the portion of the received wireless communications including the first repetitive pattern (preamble or cyclic prefix) based on a time difference between a first instance of the first repetitive pattern (preamble or cyclic prefix) and a second instance of the repetitive pattern (preamble or cyclic prefix) in the received wireless communications (Viorel; Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36), the time difference indicating a wireless communication protocol of the received wireless communications (time difference indicating the timing of WiFi channel occupancy time (COT) and NR-U channel occupancy time (COT) as shown in Fig. 3 in correspondence to multiple instances of transmission of WiFi and NR protocols).

Claims 5, 21, Viorel in view of Nilsson discloses producing a second signal whose magnitude varies depending on a strength of the received wireless communications (Viorel; producing a signal semi-statically (second signal with varying magnitude) in regard to energy detection and preamble detection; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT). LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access, since the preamble may include control signaling (transmitted by a known source) that provides useful information about transmitting and receiving entities in addition to information of the signal being transmitted (e.g., burst information)”; ¶20); and
controlling transmission of the wireless communications from the wireless station in the network environment depending on a magnitude of the second signal (Viorel; controlling transmission from NR-U UE; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36).

Claims 6, 22, Viorel in view of Nilsson discloses wherein controlling transmission of the wireless communications from the wireless station in the network environment depending on the magnitude of the second signal (Viorel; ¶36) includes:
comparing the second signal to a second threshold value (Viorel; comparing to a detection threshold and sensitivity level; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28); and 
preventing transmission of the wireless communications from the wireless station in response to detecting that the magnitude of the second signal is greater than the second threshold value (Viorel; based on NR-U UE threshold value setting (¶28) controlling transmission from NR-U UE according to Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36).

Claims 7, 23, Viorel in view of Nilsson discloses temporarily adjusting a magnitude of the second threshold value depending on the magnitude of the first signal (Viorel; semi-statically adjusting the threshold; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28).

Claims 8, 24, Viorel in view of Nilsson discloses wherein controlling transmission of wireless communications from the wireless station depending on the magnitude of the first signal (Viorel; controlling the NR-U UE transmission; Fig. 3; ¶38) includes:
adjusting a threshold value depending on the magnitude of the first signal; and comparing a signal strength of the received wireless communications to the adjusted threshold value (Viorel; comparing to the semi-statically adjusted threshold; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28).
.
Claim 9, Viorel in view of Nilsson discloses wherein the wireless communications controlled depending on the magnitude of the first signal are of a second wireless protocol (Viorel; based on NR-U UE threshold value setting (¶28) controlling transmission from NR-U UE; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36); and 
wherein the portion of the received wireless communications including the first repetitive pattern are of a first wireless protocol (Viorel; Fig. 3; ¶24; 802.11a or 802.11ax preamble; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation complexity. This dynamic control may also simplify the MAC protocol procedures, since there are fewer possible states. The dynamic control allows the common preamble (such as 802.11a or 802.11ax preamble) to be switched off when not needed, thereby also reducing the consumption of power of the respective node”; ¶25; 802.11a, 802.11ax or a new NR specific protocols; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax protocols; ¶33) the first wireless communication protocol different than the second wireless communication protocol (Viorel; WiFi and NR protocol; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT); ¶20).

Claims 10, 25, Viorel in view of Nilsson discloses monitoring for presence of the first repetitive pattern in the received wireless communications in response to detecting an inability of the wireless station to acquire a shared wireless channel via a listen before talk protocol (Viorel; Fig. 3 shows in response to inability of the wireless station to acquire a shared wireless channel via a Listen before talk (LBT) protocol, monitor for presence of the repetitive pattern; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT). LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access, since the preamble may include control signaling (transmitted by a known source) that provides useful information about transmitting and receiving entities in addition to information of the signal being transmitted (e.g., burst information)”; ¶20; Fig. 5 shows when LBT protocol is not successful, performing sensing the channel repetitively in order to find the time to access the channel).

Claims 11, 26, Viorel in view of Nilsson discloses wherein monitoring for presence of the first repetitive pattern includes:
monitoring the wireless network environment for a first repetitive pattern and a second repetitive pattern in a shared wireless channel (Viorel; shared unlicensed bands; “:sharing between New Radio Unlicensed (NR-U) and Wi-Fi to improve coexistence of NR-U and Wi-Fi in shared unlicenced bands (e.g., below 7 GHz).”; abstract), detection of the first repetitive pattern indicating use of a corresponding first wireless communication protocol over the shared wireless channel, detection of the second repetitive pattern indicating use of a corresponding first wireless communication protocol over the shared wireless channel (Viorel; detecting repetitive pattern preamble of NR-U protocol preamble and Wi-Fi preamble; abstract; “In certain embodiments, the reserved bit in the signal field of the 802.11a preamble, shown in FIG. 1, may be used to indicate when the received 802.11a preamble originated from an NR-U node or from a Wi-Fi node. The Wi-Fi protocol 802.11a sets a value of the reserved bit to zero. To differentiate, the 5G NR-U protocol could set the value of the reserved bit to one, for example. Thus, any receiving 5G NR-U device may determine whether the transmission is from a Wi-Fi device or from a 5G NR-U device”; ¶24; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation complexity. This dynamic control may also simplify the MAC protocol procedures, since there are fewer possible states. The dynamic control allows the common preamble (such as 802.11a or 802.11ax preamble) to be switched off when not needed, thereby also reducing the consumption of power of the respective node”; ¶25).

Claim 12, Viorel in view of Nilsson discloses wherein monitoring for presence of the repetitive first pattern includes:
monitoring the wireless network environment for the first repetitive pattern and a second repetitive pattern in a shared wireless channel (Viorel; shared unlicensed bands; “:sharing between New Radio Unlicensed (NR-U) and Wi-Fi to improve coexistence of NR-U and Wi-Fi in shared unlicenced bands (e.g., below 7 GHz).”; abstract), the second repetitive pattern different than the first repetitive pattern (Viorel; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT).”; ¶20), detection of the first repetitive pattern and the second pattern indicating use of a corresponding wireless communication protocol (Viorel; detecting repetitive pattern preamble of NR-U protocol preamble and Wi-Fi preamble; “In certain embodiments, the reserved bit in the signal field of the 802.11a preamble, shown in FIG. 1, may be used to indicate when the received 802.11a preamble originated from an NR-U node or from a Wi-Fi node. The Wi-Fi protocol 802.11a sets a value of the reserved bit to zero. To differentiate, the 5G NR-U protocol could set the value of the reserved bit to one, for example. Thus, any receiving 5G NR-U device may determine whether the transmission is from a Wi-Fi device or from a 5G NR-U device”; ¶24; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation complexity. This dynamic control may also simplify the MAC protocol procedures, since there are fewer possible states. The dynamic control allows the common preamble (such as 802.11a or 802.11ax preamble) to be switched off when not needed, thereby also reducing the consumption of power of the respective node”; ¶25; 802.11a, 802.11ax or a new NR specific protocols; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax protocols; ¶33);
wherein the second repetitive pattern is a preamble communicated in a respective packet (Viorel; ¶24; ¶26; 802.11a, 802.11ax or a new NR specific preamble in respective packets of the protocols; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax preamble in respective packets of the protocols; ¶33); and
wherein the first repetitive pattern is a cyclic prefix pattern associated with a transmitted symbol in the data packet (Nilsson; “If the peaks are above the threshold, however, then the timing of the OFDM symbol within the subframe of the known type is determined, as shown at block 340. This may be done in one of several ways. First, an OFDM symbol having a longer cyclic prefix than an adjacent symbol will produce a larger autocorrelation peak than the adjacent symbol. In an LTE subframe, for example, the cyclic prefix is roughly 9% longer in the first OFDM symbol, and this will give rise to a correspondingly larger autocorrelation peak. Thus, the amplitudes of two peaks separated by the length of an OFDM symbol can be compared to determine whether one is larger than the other, e.g., by at least a predetermined margin or ratio. If so, this indicates the timing for the OFDM symbol with the longer cyclic prefix. If it is known where this OFDM symbol fits within a subframe (which is clearly the case for LTE signals, for example), then the subframe timing is immediately derivable from this information”; ¶37 ¶38; IEEE 802.11n/ac/ax cyclic prefix (guard interval useful symbol period T(IFFT))

Claims 13, 27, Viorel in view of Nilsson discloses at the wireless station, receiving configuration setting information from a wireless base station (Viorel; ¶26; “In another embodiment, a 5G gNB may indicate, via upper layer control plane messaging, to a specific set of NR-U UEs (e.g., NR-U UE 202) that the 802.11 preamble should semi-statically be included in the 5G NR-U waveform. That is, the specific set of NR-U UEs will include the common preamble until revoked by a following related control message. In 3GPP, semi-static may be associated with SIB control messages. Data grant send with PDCCH is an example of dynamic configuration. In some embodiments, the common preamble allocation for an NR-U node may be done semi-statically using SIB control messages, or dynamically, using PDCCh messages”; ¶27); and
applying the configuration setting information to monitor hardware disposed in the wireless station, the monitor hardware operative to monitor for presence of the first repetitive pattern and a second repetitive pattern as indicated by the configuration setting information (Viorel; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28).

Claims 14, 28, Viorel in view of Nilsson discloses wherein the first repetitive pattern corresponds to a first wireless protocol (Viorel; repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; abstract; ¶25; “In one embodiment, a 5G gNB (e.g., a 5G NR-U base station) may indicate, in system information broadcast as part of the SIB messages or SSB broadcast messages, whether the common preamble (such as 802.11a or 802.11ax) should be included in the 5G NR-U waveform”; ¶26; ¶28); and
wherein the second repetitive pattern corresponds to a second wireless protocol (Viorel; repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; abstract; ¶25; “In one embodiment, a 5G gNB (e.g., a 5G NR-U base station) may indicate, in system information broadcast as part of the SIB messages or SSB broadcast messages, whether the common preamble (such as 802.11a or 802.11ax) should be included in the 5G NR-U waveform”; ¶26; ¶28).

Claims 15, 29, Viorel in view of Nilsson discloses receiving configuration setting information from a wireless base station, the configuration setting information indicating attributes of the first repetitive pattern to monitor in the wireless network environment (Viorel; monitoring 802.11a, 802.11n. 802.11ac or 802.11ax preamble and a new NR specific preamble; ¶26; ¶27; ¶28; “Timeline 310 shows each subframe 302 divided into eight slots 312, where gNB and NR-U UE may initiate transmission in an unoccupied symbol, based upon rules indicated below. A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx”; ¶32; “Transmissions by gNB 204 may include 5G NR-U COT information in the common preamble. It is understood that a common preamble may entirely include an 802.11a, 802.11n. 802.11ac or 802.11ax preamble or may include only the basic 802.11a part beside other functionality”; ¶33).

Claims 16, 30, Viorel in view of Nilsson discloses wherein the first repetitive pattern corresponds to a particular wireless protocol at which the portion of the received wireless communications are transmitted (Viorel; Fig. 3; “Timeline 310 shows each subframe 302 divided into eight slots 312, where gNB and NR-U UE may initiate transmission in an unoccupied symbol, based upon rules indicated below. A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx”; ¶32; “Transmissions by gNB 204 may include 5G NR-U COT information in the common preamble. It is understood that a common preamble may entirely include an 802.11a, 802.11n. 802.11ac or 802.11ax preamble or may include only the basic 802.11a part beside other functionality”; ¶33).

Claim 17, limitation of claim 17 analyzed with respect to claim1, the further limitation of claim 17 disclosed by Viorel a wireless station (NR-U UE; Fig. 2, el. 202) comprising monitor hardware (processor, circuitry, memory and instruction of the NR-U UE; Fig. 2, el. 202) and communication management hardware (processor, circuitry, memory and instruction of the NR-U UE; Fig. 2, el. 202).

Claim 31, limitation of claim 1 analyzed with respect to claim1, the further limitation of claim 1 disclosed by Viorel, Computer-readable storage hardware having instructions stored thereon (memory and instruction of the NR-U UE; Fig. 2, el. 202), the instructions, when carried out by computer processor hardware (processor, circuitry, memory and instruction of the NR-U UE; Fig. 2, el. 202).

Claim 32, Viorel in view of Nilsson discloses wherein detection, via a first communication analyzer resource, of the first repetitive pattern in the received wireless communications indicates a beginning of a wireless communication (Viorel; Fig. 3; detecting repetitive pattern (preamble) of 802.11a, 802.11ax or a new NR specific preamble in respective packets of the protocols; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax preamble in respective packets of the protocols; ¶33; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation”; ¶25), the method further comprising:
via a second communication analyzer resource, monitoring for presence of a second repetitive pattern in the wireless communication (Viorel; Fig. 3; detecting repetitive pattern (preamble) of 802.11a, 802.11ax or a new NR specific preamble in respective packets of the protocols; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax preamble in respective packets of the protocols; ¶33; ¶25).

Claim 33, Viorel in view of Nilsson discloses detecting presence of the second repetitive pattern in the wireless communication, detection of the first repetitive pattern and the second repetitive pattern in the wireless communication indicating that the wireless communication is transmitted in accordance with a particular wireless communication protocol (Viorel; preambles (first and second repetitive patterns) corresponding to two different protocols, Wi-Fi protocol and NR protocol (¶20); “Timeline 310 shows each subframe 302 divided into eight slots 312, where gNB and NR-U UE may initiate transmission in an unoccupied symbol, based upon rules indicated below. A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx)”; ¶32; “Transmissions by gNB 204 may include 5G NR-U COT information in the common preamble. It is understood that a common preamble may entirely include an 802.11a, 802.11n. 802.11ac or 802.11ax preamble or may include only the basic 802.11a part beside other functionality”; ¶33; ¶35; ¶36).

Claim 34, Viorel in view of Nilsson discloses wherein the second repetitive pattern is detected as being present in the wireless communication after an amount of time with respect to the first detected repetitive pattern, detection of the second repetitive pattern after the amount of time indicative that the wireless communication is transmitted in accordance with a particular wireless communication protocol (Viorel; Fig. 3; “To make the most use of the common Wi-Fi preamble, it would be useful for an NR-U device to understand whether the received preamble originated from an NR-U node or from a Wi-Fi node. An NR-U device may use this information to enter a sleep mode (or Discontinued Receive mode--DRx) to save power when the received preamble is from a Wi-Fi node, during the COT as signaled by the preamble transmitted by the Wi-Fi node taking over the air interface, when the NR-U device is sensing the channel for transmission. The NR-U device may also use this information to stop the reception during the advertised COT to save power when the transmission is from a Wi-Fi node, and to enter the sleep (DRx) mode when the transmission is from another NR-U node assigned to a different coexistent NR-U network and not intended for the NR-U device sensing the channel”; ¶23; detecting first and second repetitive preamble of Wi-Fi protocol and new radio NR protocol, and determining the channel occupied timing (COTs) of Wi-Fi and NR protocols such as detecting repetitive pattern (preamble) of 802.11a, 802.11ax or a new NR specific preamble in respective packets of the protocols (¶32); 802.11a, 802.11n. 802.11ac or 802.11ax preamble in respective packets of the protocols (¶33) after delay and wait time as shown in Fig. 3 and in ¶36;  “therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic”; ¶36; “Advantageously, each NR-U UE 202 not yet attached to the network may decode COT duration from the preamble transmitted by gNB 204, and Wi-Fi COT duration from received Wi-Fi transmissions, by decoding the related 802.11 preamble. Further, each NR-U UE 202 may decode the direction of transmission from NR common preambles and may decode the Random Access (RA) opportunity (e.g. SIB1) from the related gNB transmissions. NR-U UE 202 transmits a PRACh Mssg 1 on the first available symbol dedicated for a PRACh transmission, which complies simultaneously with all the following conditions: it is not part of a gNB DL transmission in a given COT, it is not part of a coexistent Wi-Fi COT, and it is part of a RA opportunity supported by the gNB”; ¶34).

Claim 35, Viorel in view of Nilsson discloses identifying a wireless communication protocol of the received wireless communications (Viorel; identifying NR-U protocol and Wi-Fi protocol; ¶20; ¶24; ¶25) based on a duration of time between detecting a first instance of the repetitive pattern and a second instance of the repetitive pattern (Viorel; identifying Wi-Fi  protocol and NR protocol to be used in shared unlicensed bands based on detecting Wi-Fi  protocol preambles and NR protocol preamble and determining duration of time of NR-U channel occupancy time (COT) and Wi-Fi channel occupancy time (COT); abstract), the identified wireless communication protocol being one of multiple wireless communication protocols monitored by the wireless station (Viorel; Fig. 3; detecting repetitive pattern (preamble) of 802.11a, 802.11ax or a new NR specific preamble; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax preamble; ¶33; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation”; ¶25; Nilsson; ¶35-¶36).

Claim 36, Viorel in view of Nilsson discloses at the wireless station:
monitoring for presence of a second repetitive pattern (NR-U preamble, Wi-Fi preamble or cyclic prefix (¶37)) in the received wireless communications  (Viorel; “To make the most use of the common Wi-Fi preamble, it would be useful for an NR-U device to understand whether the received preamble originated from an NR-U node or from a Wi-Fi node. An NR-U device may use this information to enter a sleep mode (or Discontinued Receive mode--DRx) to save power when the received preamble is from a Wi-Fi node, during the COT as signaled by the preamble transmitted by the Wi-Fi node taking over the air interface, when the NR-U device is sensing the channel for transmission. The NR-U device may also use this information to stop the reception during the advertised COT to save power when the transmission is from a Wi-Fi node, and to enter the sleep (DRx) mode when the transmission is from another NR-U node assigned to a different coexistent NR-U network and not intended for the NR-U device sensing the channel”; ¶28; ¶20; monitoring presence of a repetitive pattern (preamble) of protocols; 802.11a, 802.11ax or a new NR specific protocols; “A device (e.g., gNB 204 and NR-U UE 202) intending to transmit, executes a CCA (e.g., attempting detection of ED and/or PD) to detect Wi-Fi transmissions, and each transmission includes a preamble (e.g. 802.11a, 802.11ax or a new NR specific preamble) (gNB--Tx/Rx and the UE RX or Tx/Rx”; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax protocols; ¶33);
based on the monitoring, detecting multiple instances of the second repetitive pattern (Viorel; Fig. 3 shows the NR-U device detecting Wi-Fi multiple instances of the repetitive pattern, Wi-Fi instances els. 352, 354-356, 358, 360, 362, and the gNB/NR-U node multiple instances of the repetitive pattern, els. 332, 334; “As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36);
producing a second signal whose magnitude varies depending on a magnitude of wireless energy of a portion of the received wireless communications including the second repetitive pattern (Viorel; producing a signal in regard to energy detection and preamble detection; “For two different protocols (e.g., access technologies) to share the same unlicensed band, a key mechanism to prevent signal collision is listen-before-talk (LBT). LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access, since the preamble may include control signaling (transmitted by a known source) that provides useful information about transmitting and receiving entities in addition to information of the signal being transmitted (e.g., burst information)”; ¶20; see also, Nilsson; ¶35-¶36); and
controlling transmission of the wireless communications from the wireless station in the network environment depending on a magnitude of the second signal (Viorel; controlling the NR-U UE transmission; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316. In this example, the PRACh message is again not cleared at opportunity 316 because the channel is already occupied (e.g., by Wi-Fi block 354), but NR-U UE 202 was not aware of the Wi-Fi transmission; however, the PRACh message 318 is cleared, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 376 occurs since there is no Wi-Fi traffic. Where NR-U UE 202 receives Wi-Fi block 354 and decodes the Wi-Fi preamble, NR-U UE 202 may learn of the channel occupancy and CCA at opportunity 316 is not attempted and NR-U UE 202 waits until opportunity 318. A subsequent PRACh message 319 (e.g., by another UE wishing to join the 5G NR-U network 208) is cleared at an unused portion of NR-U COT 381, and through analysis of the preamble of Wi-Fi traffic, a corresponding NR-U COT allocation 382 occurs after Wi-Fi traffic in block 358”; ¶36).

Claim 37, Viorel in view of Nilsson discloses wherein presence of the first repetitive pattern in the received wireless communications is indicative of a first wireless communication protocol (Viorel; repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; ¶25; “In one embodiment, a 5G gNB (e.g., a 5G NR-U base station) may indicate, in system information broadcast as part of the SIB messages or SSB broadcast messages, whether the common preamble (such as 802.11a or 802.11ax) should be included in the 5G NR-U waveform”; ¶26; ¶28); and
wherein presence of the second repetitive pattern is indicative of a second wireless communication protocol (Viorel; repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; ¶25; “In one embodiment, a 5G gNB (e.g., a 5G NR-U base station) may indicate, in system information broadcast as part of the SIB messages or SSB broadcast messages, whether the common preamble (such as 802.11a or 802.11ax) should be included in the 5G NR-U waveform”; ¶26; ¶28).

Claim 38, Viorel in view of Nilsson discloses in response to detecting first communications in the received wireless communications including the first repetitive pattern transmitted in accordance with the first wireless communication protocol, which is assigned a higher priority than the second wireless communication protocol, preventing transmission of wireless communications from the wireless station using the second wireless communication protocol (Viorel; denying access to shared unlicensed bands in presence of Wi-Fi transmission as shown in Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36).

Claim 39, Viorel in view of Nilsson discloses determining that a wireless channel conveying the received wireless communications is currently unavailable for use based on the magnitude of the first signal and the magnitude of the second signal (Viorel; denying NR-U to access the shared unlicensed bands in presence of Wi-Fi transmission as shown in Fig. 3 by generating signal when sensing the received energy lever over the air interface through CCA; “LBT may be implemented by sensing the received energy level over the air interface (e.g., using a clear channel assessment (CCA)), or by searching for a preamble that may include a known training or synchronization signal. These two approaches may be referred to as energy detection (ED) and preamble detection (PD), respectively. PD based channel sensing may provide an effective way of controlling channel access”; ¶20;  “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36)

Claim 40, Viorel in view of Nilsson discloses wherein determining that the wireless channel conveying the received wireless communications is currently unavailable includes:
detecting that the first signal is greater than a first threshold value (Viorel; a detection threshold and a sensitivity level; “In another embodiment, a 5G gNB may send semi-static (such as SIB) or dynamic (such as PDCCh) configuration messages to turn on the common preamble (such as the 802.11a/ax preambles) monitoring in radio measurements and to configure NR-U UEs to include the common preamble in transmissions when triggered by the measurements. In this way, the 5G gNB may configure NR-U UEs to ignore or to increase the detection threshold of the common preambles when the received signal strength from these measurements are below a given threshold. This may also be co-related to the NR-U UE transmit power. The transmission power of the NR-U UE is controlled depending on the proximity to the base station. An NR-U UE that is located at an edge of a cell requires a higher transmission power for its signal to reach the base station. Accordingly, an NR-U UE at the edge of the cell may cause more interference to overlapping or neighboring nodes (e.g., both base station and other mobile users). This behavior may be altered by the proximity of a hidden node transmitting a common preamble. In these cases, the channel access mechanism may be designed to be more sensitive or insensitive to other transmissions. For example, the base station may configure an NR-U UE to ignore other transmissions completely when it is close to the associated base station or a hidden node”; ¶28; see also Nilsson; ¶35-¶36).

Claim 41, Viorel in view of Nilsson discloses in response to detecting first wireless communications in the received wireless communications being transmitted via the first wireless communication protocol based on presence of the first repetitive pattern in the received wireless communications, preventing transmission of wireless communications from the wireless station using a second wireless communication protocol (denying access to shared unlicensed bands in presence of Wi-Fi transmission as shown in Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36).

Claim 42, Viorel in view of Nilsson discloses wherein inclusion of the first repetitive pattern in the received wireless communications indicates that the received wireless communications include first wireless communications transmitted via a first wireless communication protocol (repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; abstract; ¶25; ¶26; ¶28), the first wireless communication protocol being assigned a higher priority than a second wireless communication protocol (NR-U protocol and Wi-Fi protocol) at which the wireless station is configured to transmit communications, the method further comprising:
in response to detecting presence of the first wireless communications above a threshold value, preventing transmission of wireless communications from the wireless station using the second wireless communication protocol (denying access to shared unlicensed bands in presence of Wi-Fi transmission as shown in Fig. 3; “In the example of FIG. 3, to join the 5G NR-U network 208, NR-U UE 202 must send PRACh message to gNB 204. As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36).

Claim 43, Viorel in view of Nilsson discloses determining a wireless communication protocol of the received wireless communications based on a duration of the first repetitive pattern (determining wireless communication protocol based on the short and long training filed of 802.11a preamble; Fig. 1; ¶20).

Claim 44, Viorel in view of Nilsson discloses wherein the multiple instances of the first repetitive pattern include a first instance of the first repetitive pattern and a second instance of the first repetitive pattern (Fig. 3 shows the NR-U device detecting Wi-Fi multiple instances of the first repetitive pattern, Wi-Fi instances els. 352, 354-356, 358, 360, 362, and the gNB/NR-U node multiple instances of the repetitive pattern, els. 332, 334; “As shown in timeline 310, a first identified PRACh message opportunity 314 is identified, but CCA by NR-U UE 202 indicates that the channel is already occupied (e.g., by Wi-Fi traffic of block 352), and therefore NR-U UE 202 cannot transmit, resulting in the PRACh message not being cleared. Immediately subsequent attempts are also not cleared, and therefore NR-U UE 202 waits for a future PRACh message opportunity 316”; ¶36), the method further comprising:
determining a wireless communication protocol of the received wireless communications based on a duration of time between the first instance of the first repetitive pattern and the second instance of the first repetitive pattern (Viorel; Fig. 3; detecting repetitive pattern (preamble) of 802.11a, 802.11ax or a new NR specific preamble; ¶32; 802.11a, 802.11n. 802.11ac or 802.11ax preamble; ¶33; “Certain deployments of 5G NR-U may not require coexistence with Wi-Fi, such as when 5G NR-U is used in tightly controlled enterprise environments or when Wi-Fi access points are sparse or not used in the deployment area. Accordingly, it may be advantageous to dynamically include the common preamble (such as 802.11a or 802.11ax) in the new 5G NR-U waveform, depending on the deployment or when channel measurements indicate coexistence. This dynamic control of the preamble may be achieved as described below. Advantageously, where a dedicated circuit searches for the common preamble (such as 802.11a or 802.11ax preamble), the dynamic control of the preamble allows that circuit to be completely turned off (and/or that portion of signal processing may be skipped) to reduce computation”; ¶25; Nilsson; ¶35-¶36).

Claim 45, Viorel in view of Nilsson discloses wherein detecting multiple instances of the first repetitive pattern includes:
detecting absence of a delay time between a first instance of the first repetitive pattern and a second instance of the first repetitive pattern (Viorel; no delay time between the first and second instance of the preamble of NR-U and/or Wi-Fi occurs when air interface does not detect interference or channel occupancy; receiving preambles of NR-U and Wi-Fi protocols in determining channel occupancy time (COT) of the NR-U and Wi-Fi protocol (abstract) and enabling coexistence of NR-U and Wi-Fi protocols according to Fig. 3; “An assisted random-access procedure allows band sharing between New Radio Unlicensed (NR-U) and Wi-Fi to improve coexistence of NR-U and Wi-Fi in shared unlicenced bands (e.g., below 7 GHz). To connect to an NR-U network, NR-U User Equipment (UE) receives and decodes an NR-U preamble of an NR-U wireless transmission to determine NR-U channel occupancy time (COT). The NR-U UE detects Wi-Fi wireless transmissions and decodes a Wi-Fi preamble to determine Wi-Fi COT. A random access (RA) opportunity is acquired based upon the NR-U wireless transmission and the NR-U COT. When the RA opportunity is not during the Wi-Fi COT, a PRACh message is transmitted from the NR-U UE to a NR-U base station (gNB) to allow the NR-U UE to join the NR-U network. NR-U transmissions may include an NR-U common preamble that may be decoded by existing Wi-Fi devices to avoid collisions with NR-U wireless transmissions”; abstract).

Claim 46, Viorel in view of Nilsson discloses monitoring the received wireless communications for a second repetitive pattern associated with the second wireless communication protocol (Viorel; repetitive pattern preamble corresponding to NR-U protocol and Wi-Fi preamble, 802.11a or 802.11ax protocols; abstract; ¶25; “In one embodiment, a 5G gNB (e.g., a 5G NR-U base station) may indicate, in system information broadcast as part of the SIB messages or SSB broadcast messages, whether the common preamble (such as 802.11a or 802.11ax) should be included in the 5G NR-U waveform”; ¶26; ¶28).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
03/23/2021